COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Felton, Judge Petty and Senior Judge Bumgardner


EUGENE THOMAS
                                                                 MEMORANDUM OPINION *
v.     Record No. 1078-10-1                                           PER CURIAM
                                                                   SEPTEMBER 28, 2010
VIRGINIA INTERNATIONAL TERMINALS AND
 CONTINENTAL CASUALTY COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Robert E. Walsh; Rutter Mills, LLP, on briefs), for appellant.

                 (R. John Barrett; Lisa L. Thatch; Vandeventer Black LLP, on brief),
                 for appellees.


       Eugene Thomas (claimant) appeals a decision of the Workers’ Compensation

Commission finding his claim for permanent partial disability benefits was barred by the statute

of limitations. We have reviewed the record and the commission’s opinion and find that this

appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Thomas v. Virginia International Terminals, VWC File No. 217-40-50

(Apr. 28, 2010). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.